 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   VANESSA J. PEREZ,                                Case No. 1:19-cv-01235-SAB

12                 Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                      PROCEED IN FORMA PAUPERIS AND
13          v.                                        DIRECTING CLERK OF COURT TO ISSUE
                                                      SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                      (ECF No. 3)
15                 Defendant.

16

17         Plaintiff Vanessa J. Perez filed a complaint on September 5, 2019, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff’s application

19 demonstrates entitlement to proceed without prepayment of fees.
20         Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

21 action, which directs that the summons and complaint shall be served within 20 days of the

22 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

23 completion of service.

24         Accordingly, IT IS HEREBY ORDERED THAT:

25         1.     Plaintiff’s application to proceed in forma pauperis is GRANTED;

26         2.     The Clerk of Court is DIRECTED to issue a summons; and

27         ///

28         ///


                                                  1
 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by the plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        September 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
